DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-5, in the reply filed on 7/11/2022 is acknowledged.

Claims 6-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/11/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements dated 12/27/2019; 8/10/2020 and 1/27/2021 have been considered and made of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, use of the language “external pressure-type membrane separation module” is considered indefinite because addition of the term “type” to an otherwise definite expression extends the scope of the expression so as to render it indefinite (MPEP 2173.05(b), E.).
Claims 2-5 are indefinite because they depend from indefinite claim 1 and do not cure the deficiencies of the claim from which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al.(JP 2008086869) in view of Takeuchi et al.(US 2012/0270286).
With respect to claim 1, the reference of Yamamoto et al. discloses an apparatus for producing a chemical (methane, carbon dioxide, ammonia) (Figs. 4-6) comprising: a fermenter (2) for housing a feedstock and a culture liquid containing microorganisms capable of producing methane through fermentation of the feedstock (¶[0033]-[0043] of the machine translation); a membrane separation module (4) for separating the microorganism from the culture liquid to obtain a filtrate (18) and a concentrated liquid (15); a supply piping (P3,P6) for supplying the culture liquid in the fermenter (2) to the membrane separation module (4); a reflux piping (P9) for refluxing the concentrated liquid from the membrane separation module (4) into the fermenter (2); and a solid matter removal mechanism (3) disposed on the supply piping (P3, P6) for trapping a part of the solid matter in the culture liquid, wherein the membrane separation module can be a hollow fiber separation module (¶[0033] of the machine translation) and the solid matter removal mechanism is a screen or mesh with apertures (¶[0010] and [0019] of the machine translation).
With respect to claim 1, while the reference of Yamamoto et al. disclose the use of a hollow fiber membrane separation module (4) (¶[0033] of the machine translation), the reference is silent with respect to the structure of the module as recited in claim 1.
The reference of Takeuchi et al. discloses a hollow fiber separation module structure (Figs. 2 and 4) that is known in the art the is used in a fermentation process similar to that of the primary reference of Yamamoto et al.  Fig. 2 of Takeuchi et al. discloses an external pressure membrane separation module (1) that comprise a container (3), a separation membrane (2) housed in the container (3), a first opening (8) allowing the culture liquid flowing into the container to therethrough, and a second opening (10) allowing the concentrated liquid flowing out of the container to pass therethrough, the openings being provided in the container (3) (Figs. 2 and 4), the first opening (8) and the second opening (10) are arranged apart from each other in the longitudinal direction of the container (Figs. 2 and 4), and the first opening and/or the second opening (10) is provided on a side surface of the container (3)(Figs. 2 and 4).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ the external pressure membrane module disclosed by the reference of Takeuchi et al. in the system of the primary reference of Yamamoto et al. for the known and expected result of employing an art recognized means for separating a fermentation product from the microorganism containing culture liquid as is required of the primary reference of Yamamoto et al.  The reference of Takeuchi et al. further encourages the use of an external pressure membrane separation module to reduce the risks of clogging (¶[0069]).
Additionally, while the structure resulting from the combination of references as discussed above encompasses an apparatus that includes an external pressure membrane separation module and the use of a solid matter removal mechanism, the references are silent with respect to the aperture size of the mesh or screen with respect to the first or second openings provided on the side surface of the container of the membrane separation module.  
The reference of Yamamoto et al. does disclose that solid matter removal mechanism protects and/or prevents clogging of the membrane separation module (¶[0007] of the machine translation) and that the pore diameter of the mesh or screen is appropriately determined in consideration of the particle size of the solid contained in the outflow liquid (¶[0019] of the machine translation).  
In view of these teachings and in the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to determine the optimum dimensions of the solids removal screen pores sizes, the membrane pores size, and/or membrane separation module dimensions with respect to chamber size and inlet/outlet openings based on design consideration such as the microorganisms employed, feedstock and/or products produced through routine experimentation while maintaining optimal operating efficiency of the fermentation system.
With respect to claims 2-4, the reference of Yamamoto et al. discloses pore sizes within the sizes required of claims 2-4 (¶[0019] of the machine translation).
With respect to claim 5, the reference of Yamamoto et al. discloses a solid matter addition piping (P11) through which the solid matter trapped by the solid matter removal mechanism is added to the culture liquid in the fermenter (2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference of Imai et al. (JP 2015053892) is cited as prior art which pertains to a fermentation system (1) that includes a solid matter removal mechanism (4) and membrane separation module (7,5) connected to a fermenter (3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269 and fax number is (571)273-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB